This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RIVERWALK HOLDINGS, LTD.,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 32,395

 5 MICHAEL S. SMITH,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Raymond Z. Ortiz, District Judge

 9 Francella M. Wright
10 Albuquerque, NM

11 for Appellee

12 Robert J. Andreotti
13 Santa Fe, NM

14 for Appellant

15                                 MEMORANDUM OPINION

16 SUTIN, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4       DISMISSED.

5       IT IS SO ORDERED.


6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 _____________________________
10 MICHAEL E. VIGIL, Judge


11 _____________________________
12 TIMOTHY L. GARCIA, Judge




                                           2